VAN HOOMISSEN, J.
Mother appeals from a trial court decree awarding custody of the parties’ child to father and denying her petition for attorney fees.
No constructive purpose would be served by publishing a detailed opinion in this case. Sarty v. Forney, 12 Or App 251, 253, 506 P2d 535 (1973). After considering the evidence, which consisted primarily of the testimony of the parties in addition to the testimony of the paternal grandfather and two acquaintances of the parties, the trial court determined that the best interests and welfare of the child would be served by awarding permanent custody to father. See ORS 107.137.
 We review the facts de novo upon the record, ORS 19.125(3), giving great weight to the findings of the trial court. Rea v. Rea, 195 Or 252, 261, 245 P2d 884 (1952); Hall and Hall, 46 Or App 473, 611 P2d 1198 (1980); Browne and Browne, 30 Or App 213, 566 P2d 555 (1977); Whitlow and Whitlow, 25 Or App 765, 550 P2d 1404 (1976). We agree with the trial court that the best interests and welfare of the child will be served by awarding permanent custody to father.
The trial court properly denied mother’s petition for attorney fees. Fery and Fery, 20 Or App 581, 585, 532 P2d 1131 (1975).
Affirmed.